

114 S2559 IS: Naval Station Guantanamo Bay Protection Act
U.S. Senate
2016-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2559IN THE SENATE OF THE UNITED STATESFebruary 22, 2016Mr. Burr (for himself, Ms. Ayotte, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo prohibit the modification, termination, abandonment, or transfer of the lease by which the
			 United States acquired the land and waters containing Naval Station,
			 Guantanamo Bay, Cuba.
	
 1.Short titleThis Act may be cited as the Naval Station Guantanamo Bay Protection Act. 2.Prohibition on modification, termination, abandonment, or transfer of lease, Guantanamo Bay, Cuba (a)ProhibitionThe President may not modify, terminate, abandon, or transfer the lease with the Government of Cuba by which the United States acquired 45-square miles of land and waters that currently contain Naval Station, Guantanamo Bay, Cuba, unless—
 (1)the President notifies Congress of the proposed modification, termination, abandonment, or transfer of the lease; and
 (2)after such notification, Congress enacts a law authorizing that modification, termination, abandonment, or transfer.
 (b)No new grant of authorityNothing in subsection (a) shall be construed to grant the President any authority regarding the lease described in such subsection that does not already exist before the date of the enactment of this Act.